Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


QUAYLE ACTION


The substitute specification filed 7/20/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: it contains new matter.  New matter can be found at least in paragraphs 5, 45, 46, 54, 55, 57, 93 and 117 of the substitute specification.  The above is not a comprehensive list of all the paragraphs containing new matter.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact.  The errors in the specification are severe.  It appears to be an improper translation of a foreign document. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are: para 55: “Welding face temperature response by surface temperature monitor of cover material since the surface of the cover material before working was exposed to room temperature to radiate heat, the surface temperature of the cover material is indicated a
lower value than the surface temperature of heating body;” and para 57: “When the
difference between the response of welding face temperature and interface temperature
arrives within 2.degree. C., direct control of welding face (bonding face) temperature
becomes possible by employing the interface temperature value as the indication.”

These are only examples of unclear terms. Nearly every paragraph of the
specification contains errors and needs to be corrected.

Election/Restrictions
The claims in this application are in condition for allowance except for the presence of claims 19, 22 and 23, directed to an invention non-elected with traverse in the reply filed on 5/6/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 

Allowable Subject Matter

Claims 18, 20, 21, 26, 28 and 29 contain allowable subject matter.  The prior art does not disclose the mounting film with the claimed thickness in the context of the other limitations.  

Conclusion
This application is in condition for allowance except for the following formal matters: See sections 2 and 3 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 OG 213 (Comm’r Pat. 1935).
Since this application has been granted special status under the accelerated examination program, a shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of this time period may be granted under 37 CFR 1.136(a).  However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748